Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-16, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  With Hilliard (US 6,702,575) provided as evidentiary support.
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows - 
Step 1 - In regard to claims 1-10 and 21, the claimed invention is directed to "a system for configuring one or more attachment devices for moving a tooth according to a treatment plan . . . comprising: a processing unit and a data storage unit comprising instructions that when executed by the processing unit cause the system to:” . . .   “determine” positions, “simulate the movement of the tooth . . .  to determine a movement vector and force components, “determine an altered the shape” of a (virtual) attachment device,  “arrange” (virtually) the attachment device(s), “determine” active surfaces and “determine” a geometry for a cavity.  The claimed “system” is within the 35 U.S.C. 101 statutory category of a “machine” (MPEP 2106.03).
Step 2A – In regard to claims 1-10 and 21, the claimed invention is directed to a judicial exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of receiving images representing the crown and root of a tooth may be performed mentally (an orthodontist views images of a patient’s dentition); the step of 
Step 2B – In regard to claims 1-10 and 21, the claimed functions are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing data processing which fall within the judicial exception.  Claim 1 further sets forth “a data storage unit” and a “processor unit” for performing the determinations and calculation which applicant further describes in paragraph [00217] of the written description.  Paragraph [00217] states that the data storage device includes "by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks” and that "suitable processors include, by way of example, both general and special purpose microprocessors." There is no disclosure in the written description that the “data storage unit” and “processing unit” are anything more than generic components, nor is there any disclosure that the system improves the manner in which the “data storage device” or "processing unit” operate together or alone.  The mere recitation in the claims of a generic data storage unit and generic conventional processing unit that are used together in a conventional manner to 

Step 1 - In regard to claims 11- 16 and 20 directed to a method for “configuring one or more attachment devices for moving a tooth according to a treatment plan” that uses a generic “processing unit” to determine positions of a tooth in a treatment plan, calculate a movement vector, simulate the movement of  the tooth in order to determine force components to produce the movement, to arrange the attachment device(s), altering the shape of the attachment device and to determine the active surfaces of the tooth.  The “method” is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A – In regard to claims 11-16 and 20, the claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).   The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of “determining . . . a first position and a second position of the tooth in the treatment plan” may be performed mentally (an orthodontist views a patient’s teeth and mentally determines that a particular tooth in a first position is out of alignment and needs to be moved to a second position where it is in alignment).  The step of “calculating . . .  a movement vector from the first position to the second position” is capable of being performed mentally (the orthodontist mentally determines that in order for the tooth to be moved to the second position that it 
Step 2B – In regard to claims 11-16 and 20, the claimed steps are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing mathematical calculations which fall within the judicial exception. The limitation in claim 11 further requiring a “processor unit” for performing the determinations and calculation is described in paragraph [00217] of the written description.  Paragraph [00217] states that "suitable processors include, by way of example, both general and special purpose microprocessors."  There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond “determining” and “calculating” numerical values based on mathematical algorithms with a standard generic computer.  
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  
	In response to the present rejection applicant has added the limitation that the processing unit “alter the shape of one or more attachment devices for placement on the tooth”.  The examiner understands the limitation as referring to a virtual or digital model of an attachment device, rather than a physical attachment device because a “processing unit” in and of itself is not capable of altering the shape of a physical attachment device.  If the shape of an actual physical attachment device were changed by the claimed system or method then the claims would appear to meet the requirements of 35 U.S.C. 101, as the claims relate to a virtual model, however, one could reasonably mentally imagine a change in shape of an attachment device based on the mental process of determining the movement of a tooth from a first to a second position, the direction in which the tooth needs to be moved and force required to move the tooth to the second position
In response to the present rejection applicant has added the limitation that the data storage unit further include instructions for the processing unit to “simulate the movement of the tooth from the first position to the second position to determine a movement vector from the first position to the second position and one or more force components to produce movement of the tooth from the first position to the second position along the movement vector” and argues that “the claimed process cannot practically be performed in the human 
Applicant takes issue with the examiner’s assertion that “orthodontists have long practiced their trade/art of moving and repositioning teeth into alignment – well before the advent of computers – and are most certainly capable of envisioning and mentally determining the directions in which the teeth are to be moved, the forces necessary to move the teeth into alignment, and the shapes and arrangements of orthodontic appliances necessary to accomplish such alignment” as lacking evidentiary support.   Applicant’s attention is directed to Hilliard (US 6,702,575) who, for example, in a very similar process discloses that the 
Applicant argues that mental observations, evaluations, or judgements cannot “alter the shape of the one or more attachment devices.”  The examiner agrees, but applicant’s claims are not directed to physically altering the shape of one or more physical attachment devices, but rather the idea of altering the shape of a nontangible virtual attachment device.  The orthodontist is certainly capable of envisioning in his/her mind how the shape of an attachment device could be changed to allow for the desired movement of a tooth.
In regard to claims 17-19 and 22 the step of fabricating a physical device (a dental appliance) based on the digital determinations, calculations and simulations is deemed to add a meaningful practical application to the claimed method and the rejection based on 35 U.S.C. 101 is overcome.  In regard to claims 7 and 21, the output of instructions/data is not considered Diamond v Diehr 450 U.S. 175 in their response – In Diamond the claimed computer steps/determinations were integrated with a physical device (a practical application) that included installing rubber in a press, closing the mold, constantly determining the temperature of the mold, constantly recalculating the appropriate cure time through the use of the formula and a digital computer, and automatically opening the press at the proper time – and not simply the input, processing, and output of data.  

Rejections based on Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,107,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of ‘722 set forth all of the elements of the presently claimed system including the configuration to determine force components of the movement vectors (patented claim 9) and the use of attachment devices that engage a dental appliance (claims 1, 3-6). One of ordinary skill in the art would have found the variations in which the apparatus is presently claimed from that previously patented in the claims of ‘722 to have been obvious.

Claims 11-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,439,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of ‘672 set forth all of the elements of the presently claimed method including determining force components of the movement vectors (patented claims 7 and 8) and the use of attachment devices that engage an appliance (claims 12 and 16). One of ordinary skill in the art would have found the variations in which the method is presently claimed from that previously patented in the claims of ‘672 to have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571) 272-4712. The examiner can normally be reached Monday-Friday from 9AM-4PM. 
 If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712